                                             Case 5:18-md-02834-BLF Document 712 Filed 09/10/21 Page 1 of 4



                                        1   LAWRENCE M. HADLEY (SBN 157728)           J. DAVID HADDEN (CSB No. 176148)
                                            lhadley@glaserweil.com                    dhadden@fenwick.com
                                        2   GLASER WEIL FINK HOWARD                   SAINA S. SHAMILOV (CSB No. 215636)
                                               AVCHEN & SHAPIRO LLP                   sshamilov@fenwick.com
                                        3   10250 Constellation Blvd., 19TH Floor     MELANIE L. MAYER (admitted pro hac vice)
                                            Los Angeles, CA 90067                     mmayer@fenwick.com
                                        4   Telephone:    (310) 282-6235              TODD R. GREGORIAN (CSB No. 236096)
                                            Facsimile:    (310) 556-2920              tgregorian@fenwick.com
                                        5                                             RAVI R. RANGANATH (CSB No. 272981)
                                            MICHAEL A. SHERMAN (SBN 94783)            rranganath@fenwick.com
                                        6   masherman@stubbsalderton.com              CHIEH TUNG (CSB No. 318963)
                                            JEFFREY F. GERSH (SBN 87124)              ctung@fenwick.com
                                        7   jgersh@stubbsalderton.com                 FENWICK & WEST LLP
                                            WESLEY W. MONROE (SBN 149211)             Silicon Valley Center
                                        8   wmonroe@stubbsalderton.com                801 California Street
                                            STUBBS ALDERTON MARKILES, LLP             Mountain View, CA 94041
                                        9   15260 Ventura Boulevard, 20TH Floor       Telephone:     650.988.8500
                                            Sherman Oaks, CA 91403                    Facsimile:     650.938.5200
                                       10   Telephone:    (818) 444-4500
                                            Facsimile:    (818) 444-4520              Attorneys for AMAZON.COM, INC.,
                                       11                                             AMAZON WEB SERVICES, INC., and
                                            Attorneys for PERSONALWEB                 TWITCH INTERACTIVE, INC.
                                       12   TECHNOLOGIES, LLC
F ENW ICK & W ES T LLP




                                       13                                 UNITED STATES DISTRICT COURT
                         LAW
                          AT
                         ATTO RNEY S




                                       14                           NORTHERN DISTRICT OF CALIFORNIA

                                       15                                      SAN JOSE DIVISION

                                       16   IN RE: PERSONAL WEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                            LLC ET AL., PATENT LITIGATION,
                                       17                                                  Case No.: 5:18-cv-00767-BLF
                                            AMAZON.COM, INC., and AMAZON WEB
                                       18   SERVICES, INC.,                                Case No.: 5:18-cv-05619-BLF
                                       19                   Plaintiffs
                                                  v.
                                                                                           JOINT STIPULATION RE
                                       20                                                  POST-JUDGMENT RELIEF
                                            PERSONALWEB TECHNOLOGIES, LLC and
                                       21   LEVEL 3 COMMUNICATIONS, LLC,
                                                            Defendants.
                                       22
                                            PERSONALWEB TECHNOLOGIES, LLC, and
                                       23   LEVEL 3 COMMUNICATIONS, LLC,
                                       24                   Plaintiffs,
                                                  v.
                                       25
                                            TWITCH INTERACTIVE, INC.,
                                       26
                                                            Defendant.
                                       27

                                       28
                                                                                                         CASE NOS. 5:18-md-02834-BLF,
                                            JOINT STIPULATION RE                                               5:18-cv-00767-BLF, and
                                            POST-JUDGMENT RELIEF                                                    5:18-cv-05619-BLF
                                              Case 5:18-md-02834-BLF Document 712 Filed 09/10/21 Page 2 of 4



                                        1            WHEREAS, Plaintiff PersonalWeb Technologies, LLC (“PersonalWeb”) has accused

                                        2   Defendants Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc.

                                        3   (collectively, “Amazon”) of infringing, inter alia, U.S. Patent Nos. 7,802,310 (“’310 Patent”) and

                                        4   6,928,442 (“’442 Patent”);

                                        5            WHEREAS, on February 3, 2020, this Court granted summary judgment of non-

                                        6   infringement of claims of the ’310 Patent and claims of the ’442 Patent in favor of Amazon and

                                        7   against PersonalWeb (Dkt. 578) (“Order”);

                                        8            WHEREAS, on March 4, 2020, PersonalWeb appealed the Court’s Order to the United

                                        9   States Court of Appeals for the Federal Circuit (Dkt. 587) (“Federal Circuit”);

                                       10            WHEREAS, on August 12, 2021, the Federal Circuit affirmed the Court’s Order (Dkt. 710);

                                       11            WHEREAS, the deadline for PersonalWeb to seek panel and/or en banc rehearing of the

                                       12   Court’s Order before the Federal Circuit is September 13, 2021;
F ENW ICK & W ES T LLP




                                       13            WHEREAS, PersonalWeb has notified Amazon that it intends to seek panel and/or en banc
                         LAW
                          AT
                         ATTO RNEY S




                                       14   rehearing of the Court’s Order and has requested a fourteen (14) day extension of time to file the

                                       15   Petition up to and including September 27, 2021, which Amazon has agreed to not oppose; and

                                       16            WHEREAS, PersonalWeb’s forthcoming Petition would extend the time for Amazon to

                                       17   request supplemental attorneys’ fees, including the appeal fees denied without prejudice by the

                                       18   Court in its April 19, 2021 Order (Dkt. 656) and fees that Amazon has incurred since, but Amazon

                                       19   further desires to avoid any possible later timing dispute, and therefore Amazon has requested, and

                                       20   PersonalWeb has agreed, the deadline for a Motion for Fees (including Motion for Fees pursuant

                                       21   to 35 U.S.C. § 285) before this Court be delayed until thirty (30) days after the Federal Circuit’s

                                       22   issuance of the mandate regarding PersonalWeb’s appeal of the Court’s Order;

                                       23            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED amongst

                                       24   PersonalWeb and Amazon that the deadline for Amazon to file a Motion for Fees (including any

                                       25   Motion for Fees pursuant to 35 U.S.C. § 285) before this Court be delayed until thirty (30) days

                                       26   after the Federal Circuit’s issuance of the mandate regarding PersonalWeb’s appeal of the Court's

                                       27   Order.

                                       28            IT IS SO AGREED AND STIPULATED.
                                                                                                                  CASE NOS. 5:18-md-02834-BLF,
                                             JOINT STIPULATION RE                                                       5:18-cv-00767-BLF, and
                                             POST-JUDGMENT RELIEF                            1                               5:18-cv-05619-BLF
                                              Case 5:18-md-02834-BLF Document 712 Filed 09/10/21 Page 3 of 4



                                        1                                                Respectfully submitted,
                                        2   Dated: September 9, 2021                     FENWICK & WEST LLP

                                        3                                                By: /s/ J. David Hadden
                                                                                             J. DAVID HADDEN
                                        4
                                                                                              J. DAVID HADDEN (CSB No. 176148)
                                        5                                                     dhadden@fenwick.com
                                                                                              SAINA S. SHAMILOV (CSB No. 215636)
                                        6                                                     sshamilov@fenwick.com
                                                                                              MELANIE L. MAYER (admitted pro hac vice)
                                        7                                                     mmayer@fenwick.com
                                                                                              TODD R. GREGORIAN (CSB No. 236096)
                                        8                                                     tgregorian@fenwick.com
                                                                                              RAVI R. RANGANATH (CSB No. 272981)
                                        9                                                     rranganath@fenwick.com
                                                                                              CHIEH TUNG (CSB No. 318963)
                                       10                                                     ctung@fenwick.com
                                                                                              FENWICK & WEST LLP
                                       11                                                     801 California Street
                                                                                              Mountain View, CA 94041
                                       12                                                     Telephone:        650.988.8500
                                                                                              Facsimile:        650.938.5200
F ENW ICK & W ES T LLP




                                       13
                         LAW




                                                                                              Attorneys for AMAZON.COM, INC.,
                          AT
                         ATTO RNEY S




                                       14                                                     AMAZON WEB SERVICES, INC., and
                                                                                              TWITCH INTERACTIVE, INC.
                                       15
                                            Dated: September 9, 2021                     STUBBS ALDERTON MARKILES, LLP
                                       16
                                                                                         By: /s/ Michael A. Sherman
                                       17                                                    MICHAEL A. SHERMAN
                                       18   MICHAEL A. SHERMAN (SBN 94783)                    LAWRENCE M. HADLEY (SBN 157728)
                                            masherman@stubbsalderton.com                      lhadley@glaserweil.com
                                       19   JEFFREY F. GERSH (SBN 87124)                      GLASER WEIL FINK HOWARD
                                            jgersh@stubbsalderton.com                               AVCHEN & SHAPIRO LLP
                                       20   WESLEY W. MONROE (SBN 149211)                     10250 Constellation Blvd., 19TH Floor
                                            wmonroe@stubbsalderton.com                        Los Angeles, CA 90067
                                       21   STUBBS ALDERTON MARKILES, LLP                     Telephone:       (310) 282-6235
                                            15260 Ventura Boulevard, 20TH Floor               Facsimile:       (310) 556-2920
                                       22   Sherman Oaks, CA 91403
                                            Telephone:    (818) 444-4500                      Attorneys for PERSONALWEB
                                       23   Facsimile:    (818) 444-4520                      TECHNOLOGIES, LLC
                                       24                       CERTIFICATION OF CONCURRENCE IN FILING

                                       25            I, J. David Hadden, am the ECF user whose identification and password are being used to
                                            file this Joint Stipulation. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that
                                       26
                                            Michael A. Sherman has concurred in this filing.
                                       27
                                            Dated: September 9, 2021                     By: /s/ J. David Hadden
                                       28                                                    J. DAVID HADDEN
                                                                                                                   CASE NOS. 5:18-md-02834-BLF,
                                             JOINT STIPULATION RE                                                        5:18-cv-00767-BLF, and
                                             POST-JUDGMENT RELIEF                            2                                5:18-cv-05619-BLF
                                             Case 5:18-md-02834-BLF Document 712 Filed 09/10/21 Page 4 of 4



                                        1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                        2

                                        3   ______________________________
                                            BETH LABSON FREEMAN
                                        4   United States District Judge

                                        5
                                            Dated: September 10, 2021
                                        6

                                        7

                                        8

                                        9

                                       10

                                       11

                                       12
F ENW ICK & W ES T LLP




                                       13
                         LAW
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                 CASE NOS. 5:18-md-02834-BLF,
                                            JOINT STIPULATION RE                                       5:18-cv-00767-BLF, and
                                            POST-JUDGMENT RELIEF                 3                          5:18-cv-05619-BLF
